Title: To James Madison from David Humphreys, 31 July 1801 (Abstract)
From: Humphreys, David
To: Madison, James


31 July 1801, Madrid. No. 283. Encloses as “proof of the friendly dispositions” of the Spanish government the first secretary’s answer to his message on the object of Commodore Dale’s expedition. Encloses copy of letter from John Montgomery at Alicante and mentions letter from Málaga, both reporting movements of Dale’s squadron. Has received no further details about engagement near Gibraltar between British and combined French and Spanish fleets, 12–13 July. Encloses printed copy of Spanish-Portuguese peace treaty. Postscript of 3 Aug. reports French capture of British vessel and departure from Gibraltar of Tripolitan cruisers. Has suggested to Swedish consul expediency of “acting in concert” against Tripoli.
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC 4 pp.; marked triplicate; in a clerk’s hand, except for Humphreys’s signature and postscript; docketed by Wagner as received 5 Oct. Enclosures 24 pp., partly in Spanish.


